DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
Examiner Rodriguez-Benitez is no longer prosecuting the instant application.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 23 December 2021 and 01 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

CLAIM STATUS
Claims 1-24 were originally filed.
Claims 1, 4, 6-7, 10-11, 13-15, 18, and 20 are amended.
Claims 5 and 19 are canceled.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– Initial Comments –
	While the Examiner appreciates the Applicant’s efforts in amending the claims in accordance with the suggestions of the previous Office Action, after further search and consideration, the claims previously indicated as allowable are now subject to the new grounds of rejection presented herein.

– 35 USC § 112(b) –
	Claims 4, 7, 10, and 18 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 4, 7, 10, and 18, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejections.

– 35 USC § 103 –
	Claims 1-4, 6, 8-13, 15-18, 20-22, and 24 were rejected under 35 USC § 103 as being unpatentable over Trummer/Ranney.
	Without acquiescing to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the new grounds of rejection set forth herein.  



– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph2:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (i.e., claims 15-18 and 20-24) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 12, 15-18, and 20-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Longstaff et al., US 2016/0209506 (“LONGSTAFF”).

Re claim 1, LONGSTAFF discloses a method for object classification ([0047] – object to be classified), the method comprising: 
providing an elliptically or circularly polarized transmission signal, which is transmitted onto the object to be classified ([0021] – right/left circular polarization or elliptical); 
generating a first radar image from the copolarly polarized reflection signal and generating a second radar image from the cross-polarized reflection signal ([0052] – processor processes the signals to produce co-polar image and cross-polar image); and 
comparing the first radar image with the second radar image, wherein the comparison is carried out with the aid of the signal properties of the local maxima of the reflection signals, and further wherein the object is classified based upon the comparison ([0077] – classified according to ratio of the co-polar and cross-polar signals as well as the spatial distribution of the co-polar and cross-polar signatures).

Re claim 2, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the generation of the first and second radar images is carried out from at least one of left-circular signal components or right-circular signal components ([0042-0043]).

Re claim 3, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the generation of the first and second radar images is carried out from linearly horizontal and linearly vertical signal components ([0045]).

Re claim 4, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the generation of the first and second radar images is carried out simultaneously, preferably by means of the transmission signal ([0052]).

Re claim 6, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the comparison is carried out with the aid of the signal properties of individual target regions of the object ([0079]).
Re claim 7, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the signal properties comprise at least one of the following criteria: 
- number of co-polar local maxima, - number of cross-polar local maxima, - average magnitude ratio between co-polarization and cross-polarization,  - maximum magnitude ratio between co-polarization and cross-polarization, - minimum magnitude ratio between co-polarization and cross-polarization, - phase ratio between co-polarization and cross-polarization, - position of local maxima with a high or low magnitude ratio between co-polarization and cross-polarization, or - speed evaluation ([0077]).

Re claim 8, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein similarity patterns are compiled for the object classification ([0073]).

Re claim 12, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses transmitting with a time offset, by at least one transmission antenna, one of a left- circularly polarized wave and then a right-circularly polarized wave, or a left-rotating elliptical wave and then a right-rotating elliptical wave ([0051], [0043]); and evaluating only the left-rotating or the right-rotating signal component of the signals reflected back ([0043]).

Re claims 15-18, Applicant recites claim limitations of the same or substantially the same scope as that of claims 1-4, respectively.  Accordingly, claims 15-18 are rejected in the same or substantially the same manner as claims 1-4, respectively.

Re claims 20-21, Applicant recites claim limitations of the same or substantially the same scope as that of claims 6 and 12, respectively.  Accordingly, claims 20-21 are rejected in the same or substantially the same manner as claims 6 and 12, respectively.  
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-14, and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over LONGSTAFF in view of Nagy, US 2015/0234042 (“NAGY”).

Re claim 9, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein further object subclasses are provided, which are divided, at least in the case of a radar sensor transmitting the transmission signal ([0061] – shape and location and threatening/non-threatening).
LONGSTAFF fails to explicitly disclose wherein further object subclasses are provided, which are divided, at least in the case of a radar sensor transmitting the transmission signal, into: distance from the radar sensor, - angle orientation with respect to the radar sensor, - object orientation with respect to the radar sensor, and - relative speed with respect to the radar sensor.
However, NAGY, in the same or in a similar field of endeavor, teaches a radar object detection and classification system which may divide the object into classifications including object orientation ([0030]), height/range distance from a radar sensor ([0062]), Doppler speed of an object ([0037]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object classification system of LONGSTAFF to include the particular subclass measurements of NAGY.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (NAGY at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGY merely teaches that it is well-known to use particular classifications in an object detection system.  Since both LONGSTAFF and NAGY disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Re claim 10, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses wherein the object classification relates to the position and orientation detection of an object ([0061] – shape and location and threatening/non-threatening).
LONGSTAFF fails to explicitly disclose wherein the object classification relates to the position and orientation detection of an automobile.
However, NAGY, in the same or in a similar field of endeavor, teaches a radar object detection and classification system wherein the object classification relates to the position and orientation detection of an automobile ([0030]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object classification system of LONGSTAFF to include the particular vehicle classification of NAGY.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (NAGY at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGY merely teaches that it is well-known to use particular classifications in an object detection system.  Since both LONGSTAFF and NAGY disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Re claim 11, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF fails to explicitly disclose determining a front objection; and in response to the determination of the front objection, evaluating at least one of the following regions of an automobile: front region, front wheel wells, steering-wheel region, or side mirror.
However, NAGY, in the same or in a similar field of endeavor, teaches a radar object detection and classification system that determines a front objection; and in response to the determination of the front objection, evaluating at least one of the following regions of an automobile: front region, front wheel wells, steering-wheel region, or side mirror ([0065]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object classification system of LONGSTAFF to include the particular vehicle detection of NAGY.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (NAGY at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGY merely teaches that it is well-known to use particular detections in an object detection system.  Since both LONGSTAFF and NAGY disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Re claim 13, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF further discloses transmitting, using a plurality of transmitters, identically polarized waves that are encoded ([0010]); wherein a transmission sequence is obtained that consists of simultaneous use of right-rotatingly polarized transmission signals and, with a time offset before or after, of simultaneous use of left-rotatingly polarized transmission signals ([0021], [0051], [0043]).
LONGSTAFF fails to explicitly disclose phase-encoded waves.
However, NAGY, in the same or in a similar field of endeavor, teaches a radar object detection and classification system that transmits phase-encoded waves ([0021]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object classification system of LONGSTAFF to include the particular wave encoding of NAGY.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (NAGY at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGY merely teaches that it is well-known to use particular wave encoding in an object detection system.  Since both LONGSTAFF and NAGY disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.


Re claim 14, LONGSTAFF discloses the method of claim 1, as shown above.
LONGSTAFF fails to explicitly disclose determining, in addition to the object classification, the height of the object by detecting the object at different distances and evaluating the minima only of the reception signal component that is cross-polar in relation to the transmission signal.
However, NAGY, in the same or in a similar field of endeavor, teaches a radar object detection and classification system that determines the height of an object by detecting the object at different distances and evaluating the minima only of the reception signal component that is cross-polar in relation to the transmission signal ([0062-0065]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the object classification system of LONGSTAFF to include the particular vehicle detection of NAGY.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (NAGY at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGY merely teaches that it is well-known to use particular detections in an object detection system.  Since both LONGSTAFF and NAGY disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Re claims 22-23, Applicant recites claim limitations of the same or substantially the same scope as that of claims 13-14, respectively.  Accordingly, claims 22-23 are rejected in the same or substantially the same manner as claims 13-14, respectively.

ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0025839, Trummer – polarimetric radar for object classification.
US 2015/0198711, Zeng et al. – object detection and classification.
US 2015/0198711, Greenberg et al. – polarimetric radar for object detection and classification.
US 2015/0198711, Ben Khadhra et al. – polarimetric radar for object detection and classification.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)
        2 MPEP § 2181, subsection I